          Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 1 of 55



 1   MOLLIE M. BURKS (SBN 222112)
     ANNA T. PHAM (SBN 318001)
 2   GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery Street, Suite 2000
 3   San Francisco, CA 94111
     Telephone: (415) 986-5900
 4   Facsimile: (415) 986-8054
     mburks@grsm.com
 5   apham@grsm.com

 6   Attorneys for Defendant
     PLASTIKON INDUSTRIES, INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10   ARLENE BANDRIL, individually, and on              )   CASE NO.
     behalf of other members of the general public     )
11   similarly situated;                               )   NOTICE OF REMOVAL OF
                                                       )   ACTION UNDER 28 U.S.C. §§ 1332(d)
12                                 Plaintiff,          )   and 1453 (CLASS ACTION
                                                       )   FAIRNESS ACT)
13            v.                                       )
14   PLASTIKON INDUSTRIES, INC., a                     )
     California corporation; and DOES 1 through        )
15   100, inclusive,                                   )
                                                       )
16                                 Defendants.         )
17           TO THE CLERK OF THE UNITED STATES DISTRICT COURT, NOTHERN
18           DISTRICT OF CALIFORNIA, PLAINTIFF AND HER ATTORNEY OF RECORD:
19           PLEASE TAKE NOTICE that Defendant, PLASTIKON INDUSTRIES, INC.
20   (“Defendant”), by and through its undersigned attorneys, hereby removes the above-captioned
21   civil action, and all claims and causes of action therein, from the Superior Court of the State of
22   California, County of Alameda, to the United States District Court for the Northern District of
23   California. This removal is based on 28 U.S.C. sections 1332(d) and 1453, specifically, on the
24   following grounds:
25   I.      STATEMENT OF JURISDICTION
26           1.    This action is a civil action over which the Court has original jurisdiction pursuant
27   to the Class Action Fairness Act (“CAFA”), 28 U.S.C. section 1453 (removal of class actions),
28   because it is a civil action consisting of over one hundred (100) putative class members,

                                                     -1-
                   NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
                                            Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 2 of 55



                                      1   involving an amount in controversy exceeding $5,000,000, and there is minimal diversity where

                                      2   the putative class members have different citizenship than the Defendant. (See 28 U.S.C. §

                                      3   1332(d) [providing that district courts have original jurisdiction over a class action where (1)

                                      4   the class consists of 100 members or more; (2) the amount in controversy exceeds the sum of

                                      5   $5,000,000, exclusive of costs and interests; and (3) any member of the class is a citizen of a

                                      6   state different from any defendant].)

                                      7          2.     Without conceding any merit to the legitimacy of Plaintiff ARLENE BANDRIL’s

                                      8   (“Plaintiff”) claims, calculation of damages, or ability to certify the putative class, which

                                      9   Defendant denies, the required elements for CAFA jurisdiction are satisfied.

                                     10   II.    VENUE

                                     11          3.     This action was filed in the Superior Court of California for the County of
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Alameda. Venue properly lies in the United States District Court for the Northern District of
     San Francisco, CA 94111




                                     13   California, because it is the district court where the state court action is pending. (See 28 U.S.C.

                                     14   §§ 84(a), 1391, 1441(a).)

                                     15   III.   STATUS OF THE PLEADINGS

                                     16          4.     This lawsuit arises out of the employment of Plaintiff with Defendant. On or about

                                     17   October 7, 2019, Plaintiff filed a putative class action complaint in the Superior Court of the

                                     18   State of California, County of Alameda, entitled Arlene Bandril, et al. v. Plastikon Industries,

                                     19   et al., as Case No. RG19038227 (“Complaint”). True and correct copies of the Complaint,

                                     20   Summons, and Civil Case Cover Sheet are attached as Exhibit A pursuant to 28 U.S.C. section

                                     21   1446(a).

                                     22          5.     The Complaint states claims for relief as follows: (1) Failure to Pay Overtime; (2)

                                     23   Failure to Pay Meal Period Premiums; (3) Failure to Pay Rest Period Premiums; (4) Failure to

                                     24   Pay Minimum Wage; (5) Failure to Pay Final Wages Upon Termination; (6) Non-Compliant

                                     25   Wage Statements; (7) Failure to Reimburse Business Expenses; and (8) Unlawful Business

                                     26   Practices. The Complaint seeks recovery of unpaid wages and business expenses, as well as

                                     27   civil penalties and attorney’s fees.

                                     28

                                                                                          -2-
                                                        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
                                            Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 3 of 55



                                      1          6.     Plaintiff served the Complaint on October 10, 2019. A true and correct copy of

                                      2   the Proof of Service is attached to this Notice as Exhibit B pursuant to 28 U.S.C. section

                                      3   1446(a).

                                      4          7.     On November 8, 2019, Defendant Filed an Answer to Plaintiff’s Complaint

                                      5   pursuant to California Code Civil Procedure section 431.30 in the Superior Court of the State of

                                      6   California, County of Alameda. A true and correct copy of Defendant’s Answer to Plaintiff’s

                                      7   Complaint is attached hereto as Exhibit C pursuant to 28 U.S.C. section 1446(a).

                                      8          8.     To Defendant’s knowledge, as of the date of this Notice of Removal, no other

                                      9   parties have been named or served with a copy of the Summons and Complaint.

                                     10          9.     To Defendant’s knowledge, no other pleadings, process or orders related to this

                                     11   case have been filed with the Superior Court of the State of California, County of Alameda.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   IV.    NOTICE TO STATE COURT AND TO PLAINTIFF’S COUNSEL
     San Francisco, CA 94111




                                     13          10.    Contemporaneously with the filing of this Notice of Removal in the United States

                                     14   District Court for the Northern District of California, written notice of the removal will be given

                                     15   by the undersigned to Plaintiff’s counsel of record, Douglas Han, Shunt Tatavos-Gharajeh, and

                                     16   Phillip Song of Justice Law Corporation, and a copy of this Notice of Removal will be filed with

                                     17   the Clerk of the Superior Court of the State of California, County of Alameda, as required by 28

                                     18   U.S.C. section 1446(d).

                                     19   V.     TIMELINESS OF REMOVAL

                                     20          11.    A notice of removal in a civil action must be filed within thirty (30) days after

                                     21   service of the Summons and complaint. (28 U.S.C. §1446(b); see Murphy Bros., Inc. v. Michetti

                                     22   Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) [holding that the 30-day removal period beings

                                     23   to run upon service of the Summons and Complaint].) Here, Defendant was served within the

                                     24   last 30 days. As such, this Notice of Removal is timely.

                                     25          12.    A copy of this Notice of Removal also is being served on counsel of record for

                                     26   Plaintiff.

                                     27   ///

                                     28   ///

                                                                                          -3-
                                                        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
                                           Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 4 of 55



                                      1   VI.   REMOVAL IS PROPER UNDER THE CLASS ACTION FAIRNESS ACT

                                      2          13.    This alleged class action falls within the original jurisdiction of this Court under

                                      3   CAFA. Pursuant to CAFA, a putative class action may be removed to the appropriate federal

                                      4   district court if (1) the action purports to be a “class” action brought on behalf of 100 or more

                                      5   members; (2) any member of a class of plaintiffs is a citizen of a state different from any

                                      6   defendant; and (3) the amount in controversy exceeds $5,000,000.               (See 28 U.S.C. §§

                                      7   1332(d)(2), (2)(A), (5)(B), and 1453(b). This action meets each of those requirements.

                                      8         A.      There Is Minimal Diversity to Satisfy CAFA

                                      9         14.     Removal under CAFA requires minimal diversity—i.e., one of the defendants

                                     10   must be diverse from any one of the class members, whether named or unnamed. (28 U.S.C. §

                                     11   1332(d)(2)(A) (diversity is satisfied if “any member of a class of plaintiffs is a citizen of a State
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   different from any defendant”); 28 U.S.C. § 1332(d)(1)(D) (for purposes of CAFA, “the term
     San Francisco, CA 94111




                                     13   ‘class members’ means the persons (named or unnamed) who fall within the definition of the

                                     14   proposed or certified class in a class action”).

                                     15         1.      The Majority of Putative Class Members Are Not Citizens of California.

                                     16         15.     To demonstrate citizenship for diversity purposes, a party must (a) be a citizen of

                                     17   the United States, and (b) be domiciled in a state of the United States. (Kanter v. Warner-

                                     18   Lambert Clew & Moss, 797 F.2d 747, 749 (9th Cir. 1986); see e.g., Kantor v. Wellesley

                                     19   Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983); Hill v. Rolleri, 615 F.2d 886, 889 (9th Cir.

                                     20   1980).) A person’s domicile is the place he or she resides with the intention to remain, or to

                                     21   which he or she intends to return. (Kanter, 797 F.2d at 750.)

                                     22         16.     Here, there are significant numbers of putative class members who are not citizens

                                     23   of California. The Complaint purports to be brought on behalf of “All current and former

                                     24   hourly-paid or non-exempt employees (either directly or through a staffing agency or labor

                                     25   contractor) of Defendants within the State of California at any time during the period from four

                                     26   years preceding the filing of this Complaint to final judgment.” (See Complaint (“Compl.”) ¶

                                     27   12.) Given this proposed class definition, numerous formerly employed putative class members,

                                     28   who were employed during the relevant period alleged in the Complaint, are now citizens of

                                                                                             -4-
                                                        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
                                           Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 5 of 55



                                      1   another state. (Declaration of Angelica Gonzalez (“Gonzalez Decl.”), ¶ 8.) Moreover, more

                                      2   than two-thirds of Defendant’s current and formerly employed hourly, non-exempt employees,

                                      3   who meet the putative class definition, were (and are) non-citizens, authorized to work and

                                      4   reside in the United States. (Gonzalez Decl., ¶ 9.)

                                      5         17.     These facts establish that there are a significant number of putative class members

                                      6   who are not citizens of the State of California.

                                      7         2.      Defendant is a Citizen of California

                                      8         18.     For diversity purposes, a corporation “shall be deemed a citizen of any State by

                                      9   which it has been incorporated and of the State where it has its principal place of business.” (28

                                     10   U.S.C. §1332(c)(1).)

                                     11         19.     Defendant is a corporation organized and incorporated under the laws of the state
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   of California. Its principal place of business is in California. (See Gonzalez Decl., ¶ 2.)
     San Francisco, CA 94111




                                     13         20.     Accordingly, because there is diversity between at least one of the class members

                                     14   and the Defendant, there is sufficient diversity under CAFA.

                                     15         B.      The Amount in Controversy Exceeds Jurisdictional Limits

                                     16         21.     Plaintiff’s Complaint pleads that the Plaintiff’s amount in controversy, including

                                     17   claims for compensatory damages, restitution, penalties, wages, premium pay, and pro rata share

                                     18   of attorneys’ fees is less than $75,000. (Compl. ¶ 1.) However, Plaintiff does not take into

                                     19   consideration the aggregate amount in controversy for the putative class, which does exceed the

                                     20   $5,000,000 jurisdictional limit pursuant to CAFA. (Korn v. Polo Ralph Lauren Corp., 536

                                     21   F.Supp.2d 1199 (E.D. Cal. Feb. 27, 2008) [holding that the amount in controversy in the

                                     22   aggregate, for diversity purposes, must exceed the sum or value of $5,000,000].)

                                     23         22.     Although Defendant expressly denies any liability for the claims alleged in

                                     24   Plaintiff’s Complaint, for purposes of determining whether the minimum amount in controversy

                                     25   has been satisfied, the Court must look to the allegations of Plaintiff’s Complaint and presume

                                     26   that Plaintiff will prevail on his claims. (Kenneth Rothschild Trust v. Morgan Stanley Dean

                                     27   Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002), citing Burns v. Windsor Ins. Co., 31 F.3d

                                     28   1092, 1096 (11th Cir. 1994) [amount in controversy analysis “presumes plaintiff prevails on

                                                                                         -5-
                                                        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
                                              Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 6 of 55



                                      1   liability”].) In other words, “[t]he amount in controversy is simply an estimate of the total

                                      2   amount in dispute, not a prospective assessment of [Defendant’s] liability.” (Lewis v. Verizon

                                      3   Comm., Inc., 627 F.3d 395, 400 (9th Cir. 2010).)

                                      4          23.    The Complaint also pleads facts and theories, which on a class-wide basis, place

                                      5   more than $5,000,000 in controversy to satisfy CAFA jurisdictional limits. While Defendant

                                      6   denies Plaintiff’s allegations of wrongdoing and denies their requests for relief thereon, the

                                      7   facial allegations in Plaintiffs’ Complaint and the total amount of wages, penalties, attorneys’

                                      8   fees, and other monetary relief potentially at issue in this action are in excess of this Court’s

                                      9   jurisdictional minimum. (Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) [facts

                                     10   presented in notice of removal, combined with Plaintiff’s allegations, sufficient to support

                                     11   finding that jurisdictional minimum satisfied].)
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          24.    Plaintiff asserts class claims for (1) Failure to Pay Overtime; (2) Failure to Pay
     San Francisco, CA 94111




                                     13   Meal Period Premiums; (3) Failure to Pay Rest Period Premiums; (4) Failure to Pay Minimum

                                     14   Wage; (5) Failure to Pay Final Wages Upon Termination; (6) Non-Compliant Wage Statements;

                                     15   (7) Failure to Reimburse Business Expenses; and (8) Unlawful Business Practices. Plaintiff

                                     16   seeks an unspecified amount in wages for her claims, actual damages, statutory penalties,

                                     17   punitive damages, and attorneys’ fees and costs.1

                                     18          25.    Plaintiff asserts that the relevant class period is from October 7, 2015 to the

                                     19   present. (Compl. ¶ 12.) Plaintiff alleges in the Complaint that the class is estimated to be greater

                                     20   than fifty (50) individuals. (Compl. ¶ 14(a).) However, the proposed class definition of

                                     21   allegedly similarly situated Plastikon Industries, Inc. employees totals approximately 900

                                     22   current and former employees. (Gonzalez Decl., ¶ 4.) The employees’ average hourly wage

                                     23   during the class period was $16.29 per hour. (Id., ¶ 5.)

                                     24          26.    Among the causes of action asserted, Plaintiff alleges a claim for Failure to Pay

                                     25   Meal and Rest Premium Pay in violation of Labor Code section 226.7, which provides for one

                                     26   hour of premium pay for each workday in which an employee is denied a California-compliant

                                     27   1
                                           It is well settled that, in determining whether a complaint meets the amount in controversy
                                     28   requirement, the Court should consider the value of claims for damages as well as attorneys’
                                          fees. (See, e.g., Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).)
                                                                                          -6-
                                                        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
                                           Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 7 of 55



                                      1   meal period and/or rest break. California courts have concluded that two additional hours of pay

                                      2   are recoverable for each day that both a meal period and a rest break violation occurs (one hour

                                      3   for each type of violation). (United Parcel Serv., Inc. v. Superior Court, 196 Cal.App.4th 57

                                      4   (2011).) Defendant employed approximately 900 hourly, non-exempt employees in California

                                      5   during the class period. (Gonzalez Decl., ¶ 4.) Assuming for purposes of this Notice of Removal

                                      6   only, and without admitting any liability, if the estimated 900 putative class members were not

                                      7   provided with compliant meal periods and rest breaks for one work day per week during the

                                      8   four-year statutory period, the total exposure for purposes of the claim would be $6,098,976

                                      9   (900 employees x $32.58 x 208 days). Assuming for purposes of this Notice of Removal only,

                                     10   and without admitting any liability, if only 50 putative class members were not provided with

                                     11   compliant meal periods and rest breaks for each workday they worked during the class period,
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   the total potential damages for purposes of the claim would be $1,694,160 (50 employees x
     San Francisco, CA 94111




                                     13   $32.58 x 1040 days).

                                     14         27.     Additionally, Plaintiff claims Defendant failed to pay overtime wages pursuant to

                                     15   California Labor Code sections 510 and 1198. Assuming for purposes of this Notice of Removal

                                     16   only, and without admitting any liability, if the estimated 900 putative class members were not

                                     17   compensated for two hours of overtime worked per workweek worked during the class period,

                                     18   the total potential damages for purposes of this claim would be $9,142,848 (900 employees x

                                     19   $48.84 x 208 days). Assuming only 50 of the putative class members were not compensated

                                     20   one hour of overtime for each workday they worked during the class period, the total potential

                                     21   damages for purposes of this claim would be $1,269,840 (50 employees x $24.42 x 1040 days).

                                     22         28.     Plaintiff alleges a claim against Defendant for statutory penalties for failure to pay

                                     23   final wages upon termination. Under Labor Code section 203, daily wages continue as a penalty

                                     24   for up to 30 days. Approximately 450 members of the putative class are no longer employed by

                                     25   Defendant. (Gonzalez Decl., ¶ 7.) Although Defendant disputes that waiting time penalties are

                                     26   owed, the potential damages for purposes of calculating the amount in controversy for waiting

                                     27   time penalties is $1,759,320 ($16.29 per hour x 8 hours per day x 30 days x 450 people).

                                     28   Assuming only 50 of the class members are entitled to waiting time penalties, the potential

                                                                                          -7-
                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
                                           Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 8 of 55



                                      1   damages for purposes of calculating the amount in controversy for waiting time penalties is

                                      2   $195,480 ($16.29 per hour x 8 hours per day x 30 days x 50 people).

                                      3         29.     The above estimates do not even take into account the amount in controversy for

                                      4   Plaintiff’s additional claims for non-compliant wage statements, failure to reimburse business

                                      5   expenses, or failure to pay minimum wage.

                                      6         30.     Based on the foregoing, Plaintiff’s claims for damages, penalties, attorney’s fees

                                      7   and other monetary relief exceed the $5,000,000 jurisdictional minimum for CAFA jurisdiction.

                                      8   (28 U.S.C. §1332(d)(2).)

                                      9         31.     Further, while Defendant denies that Plaintiff has any right to recovery of fees,

                                     10   based on the allegations alone, attorney’s fees would be added to the aforementioned

                                     11   jurisdictional analysis. (See Bayol v. Zipcar, Inc., 2015 U.S. Dist. LEXIS 109027, *25 (N.D.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Cal. 2015) [calculating 25% of the total recover to determine the potential attorney’s fees for
     San Francisco, CA 94111




                                     13   purposes of calculating the amount in controversy under CAFA].) Here, attorney’s fees in the

                                     14   amount of 25% of the potential amount in controversy could amount to more than $3,000,000

                                     15   based on the estimates above.

                                     16         C.      The Number of Class Members Exceeds 100.

                                     17         32.     CAFA requires that there be at least 100 members in the putative class or classes.

                                     18   28 U.S.C. §1332(d)(1)(D)(5)(B) (prohibiting jurisdiction under CAFA where “the number of

                                     19   members of all proposed plaintiff classes in the aggregate is less than 100”).

                                     20         33.     There are more than 100 class members in this case. (Gonzalez Decl., ¶ 4.) Based

                                     21   on the foregoing, removal for this matter is therefore appropriate.

                                     22

                                     23
                                          Dated: November 12, 2019                    GORDON REES SCULLY MANSUKHANI, LLP
                                     24

                                     25
                                                                                               By:   /s/ Anna T. Pham
                                     26                                                              Mollie M. Burks
                                                                                                     Anna T. Pham
                                     27                                                              Attorneys for Defendant
                                                                                                     PLASTIKON INDUSTRIES,
                                     28                                                              INC.


                                                                                         -8-
                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332(d) and 1453
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 9 of 55




  EXHIBIT A
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 10 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 11 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 12 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 13 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 14 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 15 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 16 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 17 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 18 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 19 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 20 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 21 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 22 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 23 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 24 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 25 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 26 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 27 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 28 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 29 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 30 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 31 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 32 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 33 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 34 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 35 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 36 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 37 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 38 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 39 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 40 of 55




  EXHIBIT B
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 41 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 42 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 43 of 55




  EXHIBIT C
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 44 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 45 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 46 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 47 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 48 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 49 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 50 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 51 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 52 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 53 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 54 of 55
Case 3:19-cv-07439-RS Document 1 Filed 11/12/19 Page 55 of 55
